The opinion of the court was delivered by
Pierpoint, Ch. J.
This was an action upon a probate bond, executed by the defendant to secure the faithful performance of his duties as a' trustee appointed by the probate court for the district of Ben*572nington, under the provisions of the last will and testament of Benjamin Corey, deceased.
The case shows that the defendant was appointed a trustee to supply the place of certain trustees appointed by the said last will and testament of said Corey, who had declined said trust.
It has been said in argument, that the will did not appoint trustees in fact, but as the will is not made a part of the case we have no legitimate means of determining that question ; we must take the case as it stands upon the papers.
The questions before us arise upon a motion to dismiss the case, made in the court below, based upon the ground that before commencing the suit, no order of the court of chancery had been made directing the prosecution of the bond.
By the 1st section of chapter 59 of the General Statutes, it is provided that any trustee appointed in any will, shall, before entering upon the discharge of his duty as such trustee, execute a bond with surety to the probate court, etc., conditioned for the faithful discharge of his duties as such trustee.
By the 2d section it is provided that such bond shall be filed and recorded in the office of the judge, or register taking the same, and may he sued in the name of the court to which the same shall be taken, whenever the court of chancery, upon proper application, shall so order.
No application was made to the court of chancery for such an order, and no such order was made prior to commencing the suit.
It appears from the exceptions that before bringing the suit, the plaintiff applied to the said probate court for permission to prosecute the said bond, and such permission was duly granted. Was that sufficient to warrant the plaintiff in bringing this suit ?
In chapter 60, General Statutes, section 2, it is provided that “all bonds taken to the probate court, shall be prosecuted in the county court of the same county in which they were taken, for the benefit of those who may be injured by the breach of their conditions, in the following manner
“ First. Any person claiming to have been injured by a breach of the conditions of any bond, may, by himself or his attorney, *573make application to the probate court to which such bond is taken, for liberty to put the same in suit,” etc.
“ Second. The probate court shall thereupon grant permission to prosecute the bond,” etc.
Then follow other provisions regulating the mode of prosecution, which are not material to the present question.
These provisions are quite sufficient to authorize the probate court to grant permission to prosecute bonds like the one in this case, unless the provisions in chapter 59, granting a discretionary power over the subject to the court of chancery, is to be regarded as exclusive, and thus to take away a power clearly given to the probate court by the terms of section 2 in chapter 60.
We think it was not the intention of the legislature to give the court of chancery the exclusive power over this subject, but a power concurrent with that of the probate court. If it had been the intention to give the exclusive power to the court of chancery, it would have been so declared in terms in the provisions of chapter 59, or it would have been excepted in terms, from the power given to the probate court in chapter 60, — the legislature did neither. In considering this subject, it is to be borne in mind that the provisions of both these chapters, as well as all the other provisions of the General Statutes were before the legislature at the same time, and as both these chapters relate to the same general subject, it is to be presumed that the provisions of each were considered with reference to the provisions of the other, and that the legislature intended by both precisely what they have declared. The legislature might well have considered that, as the matter of trusts and trustees is peculiarly within the province of the court of chancery, there was a propriety in giving that court a power to order the prosecution of this class of bonds, if in the exercise of its discretion it thought proper to do so, but if it did not, still to leave the power with the probate court.
It is the duty of the court in construing statutes, to give effect to all parts, if it can be done without violating the principles of fair construction, or established rules of law. In the construction thus put upon these provisions, we think we do not violate either.
Again, chapter 59 relates exclusively to trusts and trustees, created *574by will, or to trustees appointed by the probate court in pursuance of the provisions of a will, and after particularly defining the powers and duties of the probate court in respect to such trusts and trustees, it concludes by section 13 as follows : “ The probate court may further hear and determine, in equity, all other matters relating to the trusts mentioned in this chapter.” After thus giving the probate court full chancery powers over all other matters relating to the trust it can hardly be supposed that the legislature did not intend that court should have power over the probate bond in this respect.
Judgment of the county court reversed and the case remanded.